EXHIBIT 10.1 SECOND AMENDMENT to the SERVICE LEVEL AGREEMENT This Amendment (“Amendment”) is made this 14th day of November, 2012, by and between Globe University, Inc. and Minnesota School of Business, Inc., Minnesota corporations (collectively “GU/MSB”), and Broadview Institute, Inc. a Minnesota corporation (“Purchaser”). RECITALS WHEREAS GU/MSB and Purchaser are parties to that certain Service Level Agreement dated June 30, 2008 (as amended, modified, restated or extended from time to time, the “Agreement”); and WHEREAS the parties wish to enter into this Amendment to amend certain provisions of the Agreement, subject to the terms and conditions set forth herein; AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party, the parties agree as follows: 1. Effective Date.The effective date of this Amendment will be October 1, 2012. 2. Attachments.The Schedule of Related Fees shall be replaced in its entirety with the Revised Schedule of Related Fees attached hereto. 3. Affirmation.Except as expressly amended hereby, the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their duly authorized representatives on the day and year first above written. GLOBE UNIVERSITY, INC. MINNESOTA SCHOOL OF BUSINESS, INC. By: /s/Kenneth J. McCarthy Name: Kenneth J. McCarthy Title: Chief Financial Officer BROADVIEW INSTITUTE, INC. By: /s/Jeffrey D. Myhre Name: Jeffrey D. Myhre Title:
